                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.                                                          No. CIV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

                         ORDER SETTING MOTION HEARING

       THIS MATTER is before the Court on Defendant Panhandle Maintenance, LLC’s

Motion for Sanctions for Failure to Comply with Order on Motion to Compel and Motion

to Strike, (Doc. 78), filed August 30, 2019. Plaintiff’s response to the Motion is due by

September 13, 2019, and Defendant Panhandle’s reply is due by September 18, 2019.

(Doc. 81).

       IT IS HEREBY ORDERED that the Court shall hear oral argument on the motion

by telephone on Thursday, September 19, 2019, at 2:00 p.m. The parties shall call

Judge Garza’s AT&T line at (877) 810-9415, follow the prompts, and enter access code

7467959, to be connected to the proceedings. Third-party Defendant 3 Bear Delaware

Operating-NM, LLC’s presence at the hearing is not required.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
